Case 1:19-mc-00145-TSC Document 63-1 Filed 12/14/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In the Matter of the
Federal Bureau of Prison’s Execution
Protocol Cases,

LEAD CASE: Roane et. al. v. Barr C.A. No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Holder v. Barr, 19-cv-3570 (TSC)

Nee Nee ee ee ee ee ee ee ee ee Ne ee”

 

DECLARATION OF STEPHEN KRAFTSCHIK IN SUPPORT OF MOTION FOR PRO
HAC VICE ADMISSION

Pursuant to 28 U.S.C. § 1746, I, Stephen Kraftschik, declare as follows:

1. My full name is Stephen J. Kraftschik.

2. I am an attorney with Morris, Nichols, Arsht & Tunnell LLP, and I
maintain my office at 1201 North Market Street, Wilmington, Delaware 19801. My office
telephone number is (302) 351-9378.

3. I am an active member in good standing of the state bar of Delaware (bar
number 5623) and I am also admitted to the following:

US. District Court for the District of Delaware 2011
4. I have not been disciplined by any bar.
5. I have not been admitted pro hac vice in this Court within the last two

years.
Case 1:19-mc-00145-TSC Document 63-1 Filed 12/14/19 Page 2 of 2

6. I do not engage in the practice of law from an office located in the District
of Columbia, I am not a member of the District of Columbia Bar, and I do not have an
application for membership in the District of Columbia Bar pending.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in Wilmington, Delaware on December 13, 2019.

Stephen J. Kraftschik

1201 N. Market Street

P.O. Box 1347

Wilmington, DE 19899-1347
(302) 351-9378
skraftschik@mnat.com
